Title: [Diary entry: 19 January 1760]
From: Washington, George
To: 

Saturday Jany. 19. The Wind got abt. to the No[rth] ward last Night and froze the Ground hard. The Morning Lowerd, and threatned Rain; but about Noon the clouds dispersd and grew Warm, the Wind coming about Southerly again. Recd. a Letter from my Overseer Hardwick, informing me that the Small Pox was surrounding the Plantation’s he overlookd—& requiring sundry Working Tools. Bought 4 Hogs weighing—


   1—
103


   2—
   102


3—
   130


   4—
   108



443 lbs. a 22/.


and deliverd them to Richd. Stephens wch. fully compleats his own & Sons allowance of Provision’s.